Citation Nr: 0208405	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  96-48 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for post operative 
intermediate phalangectomy and condylectomy of the proximal 
phalanx of the fifth toe of the right foot, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to April 
1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which continued a noncompensable 
evaluation for the veteran's 5th toe disability.  A 10 
percent disability evaluation for this disability was 
assigned pursuant to a March 1997 rating.

The case was previously before the Board in September 1999, 
at which time this claim was Remanded to afford the veteran a 
comprehensive medical examination.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.   

2.  The postoperative intermediate phalangectomy and 
condylectomy of the proximal phalanx of the fifth toe of the 
right foot disability is reflected by subjective complaints 
of pain and manifested primarily by clinical observations of 
questionable pain and without objectively demonstrated 
functional loss. 

3.  The veteran's right foot scar associated with 
postoperative intermediate phalangectomy and condylectomy of 
the proximal phalanx of the fifth toe is manifested by slight 
tenderness without evidence of tissue loss, inflammation, 
edema or keloid formation.


CONCLUSIONS OF LAW

1.  The schedular criteria for rating greater than 10 percent 
for postoperative intermediate phalangectomy and condylectomy 
of the proximal phalanx of the fifth toe of the right foot 
disability have not been met.  38 U.S.C.A. §§ 1155, §§ 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5284 (2001); see also new 
regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159). 

2.  The criteria for a 10 percent rating for a postoperative 
intermediate phalangectomy and condylectomy of the proximal 
phalanx of the fifth toe of the right foot scar are met.  38 
U.S.C.A. §§ 1155, §§ 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 7804 
(2001); see also new regulations at 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  The Board finds notes that that while this law was 
enacted during the pendency of this appeal, it was expressly 
considered by the RO, as reflected by the April 2001 notice 
to the veteran.  Thus, there is no prejudice to the veteran 
in proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).   

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58. Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examinations conducted in 
January 2000 through August 2001.  The recent examinations 
are also relevant and adequate.  See Powell v. West, 13 Vet. 
App. 31 (1999).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue.  

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

The veteran's service-connected foot disabilities have been 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  
Under that code, a moderate injury of the foot warrants a 10 
percent evaluation; a moderately severe injury to the foot 
warrants a 20 percent evaluation; and a severe injury to the 
foot warrants a 30 percent evaluation.

The veteran was afforded a VA examination in January 2000.  
The veteran reported foot pain with some relief from 
participation at the pain clinic.  The examiner reported no 
abnormal appearance vis-à-vis  callous formation on the right 
foot.  No abnormal deformities were appreciated.  The 
examiner characterized range of motion as good and without 
limitation.  Dorsiflexion against resistance was performed 
without weakness or limitation.  But when asked to perform 
the same movements, the veteran seemed to limit the range of 
motion.  The veteran complained of pain of the entire foot 
regardless of where or how palpated as well as with bogus 
examination such as just palpating the dorsalis pedis pulse.  
The examiner did not believe that all the claimed discomfort 
was related to a phalangectomy.  The examiner reported her 
claimed discomfort as "very suspicious."  The examiner 
thought some psychological pathology might explain some of 
her discomfort she is having with her feet.

The veteran was afforded a psychiatric examination in 
February 2001.  The examiner noted numerous medical problems 
under treatment, e.g. diabetes, hepatitis-C, hypothyroidism, 
gynecologic difficulties, obesity and right foot pain.  
Various marital and economic difficulties were also 
documented.  (It is also noted that entitlement to service 
connection for corns and blisters of the left foot, a 
bilateral knee disability, a spine disorder, inter alia, was 
denied by a September 1999 Board decision).  The examiner 
diagnosed the veteran with an adjustment disorder with mixed 
anxiety and depression secondary to psychosocial stressors 
and numerous medical problems and associated degree of 
disability.  Global Assessment of Functioning (GAF) was 
reported as 71.  

A follow-up psychiatric examination was afforded in May 2001.  
That examiner concluded that the veteran did overact 
emotionally to her pain and allowed that it was up to the 
podiatrist to ascertain the degree.  On the basis of history 
alone as related by the veteran, the mental health examiner 
concluded that her pain was real.

Another VA examination was afforded in August 2001.  The 
examiner noted that the veteran reported that she "does not 
have much problem with the right fifth toe in particular."  
The associated surgical scar was reported as a slightly 
tender 2 centimeter linear straight scar, without evidence of 
tissue loss, inflammation, edema or keloid formation.  The 
scar color was similar to surrounding normal areas.

The Board notes the absence of any diagnosed foot pathology 
apart from the postoperative intermediate phalangectomy and 
condylectomy of the proximal phalanx of the fifth toe of the 
right foot and associated post operative scar.  Thus, the 
Board considers the objectives of the remand to have been 
completely satisfied without any prejudice to the veteran.  
Stegall v. West, 11 Vet. App. 268 (1998). 

It is established in the law that a veteran's opinion as to 
medical matters, no matter how sincere, is without probative 
value because he/she, as a lay person, is not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In this case the preponderance of the evidence is against any 
higher evaluation under Diagnostic Code 5284.  The objective 
evidence fails to demonstrate any functional loss 
attributable to the veteran's service-connected postoperative 
intermediate phalangectomy and condylectomy of the proximal 
phalanx of the fifth toe of the right foot. 

Although the veteran has complained of foot pain, visible 
manifestations of pain during the January 2000 VA examination 
are perhaps best characterized as suspect.  Indeed, pain was 
even elicited on bogus examination.  The Board is not 
inclined to interpret the mental health examiner's 
conclusions that the veteran has "real pain" as any sort of 
a bona fide gauge of the measure of pain experienced by the 
veteran.  The mental health examiner's conclusion vis-à-vis 
"real pain" was not based upon any clinical testing 
whatsoever.  Rather, it was conceived from the veteran's 
statement that "everything goes to heart with me".  The 
United States Court of Veterans Appeals (Court) has held that 
an assessment based solely on history provided by the veteran 
is of no probative value.  Reonal v. Brown, 5 Vet. App 458 
(1993).  The Board observes that there is no clinical 
evidence of any disuse, atrophy, or other objective findings 
to indicate any additional functional impairment of the right 
foot.  In any event, even conceding some pain, the foot 
disability certainly does not approximate a moderately severe 
or severe level of disablement such as to warrant any higher 
evaluation. 

Although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996). Hence, an 
increased disability evaluation under 38 C.F.R. § 4.40 is not 
warranted.  See also 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-05 (1995). 

The source of the claimed disability is the little toe.  
Considering further that the disability in this instance is 
at the lower boundary of the 10 percent evaluation level and 
that this rating spans even more extensive injuries than are 
involved here, the Board regards the assigned rating is fully 
adequate to also embrace the veteran's pain.  38 C.F.R. 
§§ 4.40 and 4.55; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  Case law has interpreted 
38 U.S.C.A. § 1155 as implicitly containing the concept that 
the rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court 
ruled that the veteran, who had residuals of injury to the 
right side of his face, was entitled to separate ratings for 
disfigurement, a painful scar and muscle injury.  Thus, as a 
matter of law, the appellant was entitled to combine his 10 
percent rating for disfigurement under Diagnostic Code 7800 
with an additional 10 percent rating for tender and painful 
scars under Diagnostic Code 7804 and a third 10 percent 
rating for facial muscle injury interfering with mastication 
under Diagnostic Code 5325.  The Court found that the 
critical element was that none of the symptomatology for any 
one of these three manifestations was duplicative of or 
overlapping with the symptomatology of the other two 
conditions.  Instead, each was separate and distinct in 
nature.  

In this instance, the Board considers that the post operative 
tender scar would warrant a separate 10 percent evaluation 
under Diagnostic Code 7804.  The level of impairment was 
characterized as only "slightly tender" on examination in 
August 2001, and the location of the scar precludes any 
additional rating for disfigurement.  The preponderance of 
the evidence is against any higher evaluation on the basis of 
the scar.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against any higher 
rating.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  

There is no competent evidence of record which indicates that 
the veteran's postoperative intermediate phalangectomy and 
condylectomy of the proximal phalanx of the fifth toe of the 
right foot has caused marked interference with employment 
beyond that which is contemplated under the schedular 
criteria, or that there has been any necessary inpatient 
care.  Thus, there is no basis for consideration of an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to increased evaluation for postoperative 
intermediate phalangectomy and condylectomy of the proximal 
phalanx of the fifth toe of the right foot is denied. 

Entitlement to a 10 percent disability evaluation for a 
postoperative intermediate phalangectomy and condylectomy of 
the proximal phalanx of the fifth toe of the right foot scar 
is granted, subject to the provisions governing the award of 
monetary benefits. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

